Citation Nr: 0713393	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for peptic ulcer 
disease.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1941 to May 1942 
and from August 1945 to April 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 

The issue of entitlement to service connection for peptic 
ulcer disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for peptic ulcer disease was denied by 
the RO in a decision of August 1979.  The veteran was 
informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's August 1979 
decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The August 1979 decision, which denied service connection 
for peptic ulcer, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the August 1979 decision, 
which denied service connection for peptic ulcer, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

New and Material

Service connection for peptic ulcer was denied in a May 1979 
rating decision on the basis that peptic ulcer was not shown 
in service and that there was no evidence of a current 
diagnosis of peptic ulcer.  In an August 1979 decision 
service connection was denied on the basis that there was no 
nexus to service.  The veteran did not appeal the decision 
and it became final.

At the time of the decision, the record included service 
medical records and private treatment records showing a 
diagnosis of chronic duodenal ulcer.  

Submitted since the RO's August 1979 decision are numerous 
private medical treatment records showing a diagnosis of 
peptic ulcer; a statement from one of the veteran's former 
company commanders; a statement from a nurse who treated the 
veteran between 1962 to 1972; an affidavit from the veteran's 
daughter; a July 2005 letter form Dr. D.A.E., stating that he 
has been treating the veteran since October 2003 and that an 
endoscopy of October 2003 showed gastritis in the atrium and 
a duodenal ulcer healed, that the veteran's condition started 
since 1945 as recurrent episodes of abdominal pain relieved 
by food with an occasion of bloody stools, that the veteran 
was living a stressful life during the war as a member of the 
guerilla movement, and that in his opinion, this was the 
"service-related" situation which could have compromised 
the veteran's condition; and, a September 2006 letter from 
Dr. D.A.E., restating his assessment and opinion of the 
veteran's condition.  

The RO's August 1979 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1979 decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of an ulcer, but no evidence of a nexus to service.  
Since that determination the veteran has introduced evidence 
of a nexus to service in the form of private physician's 
letters of July 2005 and September 2006 which state that the 
veteran's condition started in 1945 and that in his opinion, 
this was the "service-related" situation which could have 
compromised the veteran's condition.  This evidence is 
relevant and probative to the issue at hand.  The evidence 
clearly cures the evidentiary defect that existed at the time 
of the prior decision.  See 38 C.F.R. § 3.156.  Based upon 
the reason for the prior denial, the additional evidence is 
new and material and the claim is reopened. 



ORDER

The application to reopen the claim for service connection 
for peptic ulcer disease is granted.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case private medical treatment records note 
that the veteran was diagnosed with chronic duodenal ulcer in 
July 1972.  In June 1971 and July 1979 he was seen for 
complaints of tarry stool.  In August 1981 he was noted to 
have a benign peptic ulcer disease.  In medical certificates 
of August 2004, July 2005 and September 2006 from the 
veteran's private physician noted that the UGI endoscopy 
findings of October 2003 showed gastritis and a healed 
duodenal ulcer.  A VA examination is needed.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to confirm or rule out a 
peptic and/or duodenal ulcer.  If 
confirmed, the examiner should determine 
the most likely etiology of any peptic 
or duodenal ulcer.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
peptic or duodenal ulcer present is 
related to service or whether such 
etiology is unlikely (i.e., less than a 
50-50 probability).  The claims folder 
should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


